Citation Nr: 1035487	
Decision Date: 09/20/10    Archive Date: 09/28/10

DOCKET NO.  98-05 586	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

J. Davitian


INTRODUCTION

The Veteran served on active duty from December 1958 to December 
1965 and from September 1967 to April 1981.  

This case is before the Board of Veterans' Appeals (BVA or Board) 
on appeal from a December 1997 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois.

When this case was previously before the Board in March 2005, 
October 2006, and December 2009, it was remanded to RO for 
additional development.  The case is now before the Board for 
final appellate consideration.


FINDING OF FACT

Sleep apnea was initially demonstrated years after service, and 
has not been shown by competent clinical evidence of record to be 
related to service.


CONCLUSION OF LAW

Sleep apnea was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.303, 3.304 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the VCAA, VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to 
an initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

For claims pending before VA on or after May 30, 2008, 38 C.F.R. 
§ 3.159 was amended to eliminate the requirement that VA request 
that a claimant submit any evidence in his or her possession that 
might substantiate the claim.  See 73 FR 23353 (Apr. 30, 2008).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. Court 
of Appeals for Veterans Claims (Court) held, in part, that a VCAA 
notice, as required by 38 U.S.C.A. § 5103(a), must be provided to 
a claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In the 
present case, the unfavorable AOJ decision that is the basis of 
this appeal was already decided and appealed prior to the 
enactment of the current section 5103(a) requirements in 2000.  
The Court acknowledged in Pelegrini that where, as here, the 
§ 5103(a) notice was not mandated at the time of the initial AOJ 
decision, the AOJ did not err in not providing such notice.  
Rather, the appellant has the right to a content complying notice 
and proper subsequent VA process.  Pelegrini, 18 Vet. App. at 
120.  

Here, the VCAA duty to notify was satisfied by way of a letter 
sent to the appellant in March 2004 that fully addressed all 
necessary notice elements.  The letter informed the appellant of 
what evidence was required to substantiate the claim and of the 
appellant's and VA's respective duties for obtaining evidence.  
It was followed by readjudication in a July 2009 supplemental 
statement of the case (SSOC).  

In this case, the criteria for assignment of an effective date 
and disability rating in the event of award of the benefit sought 
were provided in a November 2006 letter.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006); 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).  It was followed by readjudication in the 
July 2009 SSOC.  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent treatment 
records and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the appellant.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  The RO has obtained VA and private medical 
records.  The Veteran was provided an opportunity to set forth 
his contentions during a May 2006 hearing before a Veterans Law 
Judge but cancelled the hearing.  

VA has not provided a VA examination for the Veteran's sleep 
apnea claim.  In determining whether the duty to assist requires 
that a VA medical examination be provided or medical opinion 
obtained with respect to a veteran's claim for benefits, there 
are four factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current disability 
or persistent or recurrent symptoms of a disability; (2) whether 
there is evidence establishing that an event, injury, or disease 
occurred in service, or evidence establishing certain diseases 
manifesting during an applicable presumption period; (3) whether 
there is an indication that the disability or symptoms may be 
associated with the veteran's service or with another service-
connected disability; and (4) whether there otherwise is 
sufficient competent medical evidence of record to make a 
decision on the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. 
§ 3.159(c)(4).  

With respect to the third factor above, the Court has stated that 
this element establishes a low threshold and requires only that 
the evidence "indicates" that there "may" be a nexus between 
the current disability or symptoms and the veteran's service.  
The types of evidence that "indicate" that a current disability 
"may be associated" with military service include, but are not 
limited to, medical evidence that suggests a nexus but is too 
equivocal or lacking in specificity to support a decision on the 
merits, or credible evidence of continuity of symptomatology such 
as pain or other symptoms capable of lay observation.  McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).  

In this case, there is no competent medical evidence of sleep 
apnea during service or for more than 15 years after separation, 
or competent medical evidence, based on a review of service 
medical records, linking the Veteran's post-service sleep apnea 
to his service.  Thus, the information and competent medical 
evidence of record, as set forth and analyzed below, contains 
sufficient competent medical evidence to decide the claim.  38 
C.F.R. § 3.159(c)(4); McLendon, supra; see also Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003) (there must be some 
evidence of a causal connection between the alleged disability 
and the veteran's military service to trigger VA's obligation to 
secure a medical opinion pursuant to 38 U.S.C.A. § 5103A(d)).  
Accordingly, it was not necessary to obtain a medical examination 
or medical opinion in order to decide the claim for service 
connection for sleep apnea in this case.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4)(i).

Significantly, neither the appellant nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, no 
further notice or assistance to the appellant is required to 
fulfill VA's duty to assist the appellant in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 
143 (2001); see also Quartuccio, supra.

With respect to the Veteran's claim, the Board has reviewed all 
of the evidence in the claims file, with an emphasis on the 
evidence relevant to this appeal.  Although the Board has an 
obligation to provide reasons and bases supporting this decision, 
there is no need to discuss, in detail, the extensive evidence of 
record.  Indeed, the Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that the Board must review the entire 
record, but does not have to discuss each piece of evidence.  
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  
Therefore, the Board will summarize the relevant evidence where 
appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, as to 
the claim.

Service Connection 

A veteran is entitled to service connection for a disability 
resulting from a disease or injury incurred or aggravated during 
active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303(a).  Service connection also is permissible for any disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

If there is no evidence of a chronic condition during service, or 
during an applicable presumptive period, then a showing of 
continuity of symptomatology after service is required to support 
the claim.  See 38 C.F.R. § 3.303(b).  Evidence of a chronic 
condition must be medical, unless it relates to a condition to 
which lay observation is competent.  See Savage v. Gober, 10 Vet. 
App. 488, 495-498 (1997).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 
5107(b).

The Veteran contends that he incurred sleep apnea due to 
irregular sleep habits developed during shift work while on 
active duty.  He asserts that procedures for evaluation and 
classification of sleep apnea were not available at that time. 

Based on a thorough review of the record, the Board finds that 
the preponderance of the evidence is against the Veteran's claim 
for service connection for sleep apnea.  

The Veteran's service treatment records are negative for 
complaints, symptoms, findings or diagnoses related to sleep 
apnea.  Because sleep apnea was not seen during service, service 
connection may not be established based on chronicity in service 
or continuity of symptomatology thereafter.  38 C.F.R. § 3.303; 
Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  

Post-service medical records are negative for sleep apnea until 
1996.  The Federal Circuit has determined that a significant 
lapse in time between service and post-service medical treatment 
may be considered as part of the analysis of a service connection 
claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

Private and VA medical records reflect treatment for sleep apnea 
since 1996 that has continued through the appeal period.  
However, these records simply contain no opinion or evidence that 
the Veteran's sleep apnea is related to active duty.  

The Board is aware of the Veteran's own contentions.  However, 
the Veteran himself is not competent to diagnose the etiology of 
his own disability.  See Bostain v. West, 11 Vet. App. 124, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992)  See 
also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring medical 
knowledge").  As a result, his assertions cannot constitute 
competent medical evidence that he has sleep apnea due to active 
duty.

The Board is aware that lay testimony is competent to establish 
the presence of observable symptomatology and "may provide 
sufficient support for a claim of service connection."  Layno v. 
Brown, 6 Vet. App. 465, 469 (1994).  When a condition may be 
diagnosed by its unique and readily identifiable features, the 
presence of the disorder is not a determination "medical in 
nature" and is capable of lay observation.  In such cases, the 
Board is within its province to weigh that testimony and to make 
a credibility determination as to whether that evidence supports 
a finding of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed 
Cir. 2007).

Nevertheless, while the Veteran is competent to observe 
continuity of sleep apnea since service, his opinion is 
outweighed by the lack of probative medical evidence in support 
of his claim.  In this regard, while the Board acknowledges that 
the absence of any corroborating medical evidence supporting the 
Veteran's assertions, in and of itself, does not render the 
statements incredible, such absence is for consideration in 
determining credibility.  See Buchanan v. Nicholson, 451 F.3d 
1331, 1336 (Fed. Cir. 2006) (noting that the absence of 
contemporaneous medical documentation may go to the credibility 
and weight of veteran's lay testimony, but the lack of such 
evidence does not, in and of itself, render the lay testimony 
incredible).  Simply stated, the Veteran's service treatment 
records (containing no complaints, symptoms, findings or 
diagnoses of sleep apnea) and post-service treatment records 
(showing no sleep apnea until 1996, and containing no competent 
medical evidence linking the sleep apnea to the Veteran's 
service) outweigh the Veteran's contentions. 

In sum, the medical evidence demonstrates that the Veteran is not 
entitled to service connection for sleep apnea.  As the 
preponderance of the evidence is against the claim, the benefit 
of the doubt doctrine is not for application.  See generally 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 
274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Service connection for sleep apnea is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


